Citation Nr: 1505859	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  11-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a respiratory disability to include sinusitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to January 2006.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans' Affairs (VA). 

In November 2014, a videoconference hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for sleep apnea.  He claims that his current sleep apnea is linked to service.  The record contains lay statements from the Veteran and his wife discussing his snoring patterns during service.  In June 2010, [redacted], a fellow soldier, stated that she was assigned to a tent next to the Veteran and that his snoring made it difficult for her to sleep.  [redacted], another fellow soldier, expressed in June 2010 that during service the Veteran appeared to have "unnatural snoring" and that sometimes he would abruptly wake up and shake him because he would appear to be "choking" in his sleep. 

Although the Veteran was afforded a VA examination in relation to his claim in January 2011 and June 2012, the VA examiner failed to fully discuss the lay statements presented, and as a rationale for finding that sleep apnea was not related to service relied on the lack of contemporaneously prepared service medical records.  The law provides, however, that standing alone, such a rationale is insufficient.  See Buchanan v. Nicholson, 451 F.3d 1131, 1135-36 (Fed. Cir. 2006) (The lack of a record of treatment for a disorder, standing alone, is insufficient to justify the denial of the claim.)  Lay persons are competent to report on that which they have personal knowledge, i.e. witnessing snoring, loud snoring, gasping for air, etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Hence, the lay statements presented by the appellant in support of his claim must be discussed and taken into consideration by the VA examiner when rendering his opinion on the etiology of the Veteran's sleep apnea.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.)  

The Veteran also appeals the denial of service connection for a respiratory disability to include sinusitis.  He claims that his sinus disability is a direct result of his sleep apnea.  Hence, the claim for entitlement to service connection for sleep apnea may affect the outcome of the claim for entitlement to service connection for a respiratory disability.  As such, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, both issues are remanded.

Accordingly, the case is REMANDED for the following action:

1.  The July 2012 examination report should be returned to the VA examiner who conducted that examination or a similarly situated examiner.  The examiner is to be provided access to the Veteran's claims file, VBMS file, and Virtual VA file.  Following a review of all documents to include the June 2010 lay statements, the examiner is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has sleep apnea that is related to service.  When rendering the opinion, the examiner must address the Veteran's contentions and all lay statements submitted.  The VA examiner should note that lay persons are competent to report sleep patterns and the circumstances surrounding such.  

If sleep apnea is attributed to service, the examiner must opine whether it is at least as likely as not that any diagnosed respiratory disability was caused and/or aggravated by the sleep apnea.  The examiner must offer a fully reasoned rationale for all opinions offered.  If the VA examiner finds that an opinion cannot be rendered without additional examination, schedule the Veteran for an examination consistent with the directives above.

The examining physician is advised that she/he must discuss the Veteran's report of his sleep history, in light of his supporting lay statements.  The physician is advised that while the Veteran is not competent to state that he has suffered from sleep apnea since service, he is competent to state that he snored while on active duty. Likewise the lay witnesses are competent to report what they saw and heard while the appellant slept.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


